PER CURIAM. Appellant Frank Williams, Jr., by and through AM. attorney Alvin Schay, has filed a motion for an extension of time to file appellant’s brief. Appellant was convicted of capital murder and sentenced to death by lethal injection. Williams v. State, 321 Ark. 344, 902 S.W.2d 767 (1995). He then filed a petition for postconviction relief, and the petition was denied. He now appeals the denial of that petition. On October 18, 1999, the record in this appeal was lodged with the clerk of this court and a briefing schedule was set. Appellant’s brief was due on November 29, 1999. On November 23, 1999, we granted an extension for filing the appellant’s brief to January 28, 2000. On January 27, 2000, we granted the appellant an extension for filing his brief to March 28, 2000, and noted that this was the “final extension.” On March 24, 2000, the appellant requested another extension until April 17, 2000, and on April 12, 2000, he requested still another extension until April 27, 2000.  The motion for an extension of time until April 27, 2000, is granted. We order Mr. Schay to appear before this court at 9:00 a.m. on May 11, 2000, to show cause why he should not be held in contempt for failing to file appellant’s brief within the time frame of the final extension.